MR. JUSTICE MORRIS:
I concur in the result, but not in all that is said in the majority opinion.
My concurrence in the result is based upon the ground that the essential functions the date of a will performs are (1) If more than one will is presented for the probate of an estate, the date of the wills must determine which was the last made; (2) If the question of the testator’s mental capacity is raised, the date of execution may become important. For instance, if the testatrix’ mental capacity were made an issue in the case at bar, and it were established that during the entire month of May, 1938, she was of sound mind, the date as to that question would be of no importance. Neither of these questions is involved in this case, and for that reason the day of the month became immaterial.